[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioners Richard St. Martin and Rosemary Walukas have filed motions for contempt alleging the respondent Renee St. Martin prevented telephone contact with the minor children or interfered with telephone contact in violation of a court order dated July 27, 1998 which order incorporated an agreement and stipulation of the parties.
After full hearing the court finds that the petition of Richard St. Martin is found to be unproven. The allegation of no contact resulted from an unexpected trip respondent had to take pursuant to her employment. Respondent followed the procedure to change the calling date and time by calling the attorney according to the plan set up by the court order. Accordingly, the petition filed by Richard St. Martin is denied.
The petition of Rosemary Walukas alleges that when she made a routine call to the grandchildren (minor children of the parties) at the day and time provided in the parties agreement for such telephone contact, the respondent mother refused to let the children speak to the grandmother. The grandmother had entered into the agreement of July 27, 1998 and withdrawn a separate petition for visitation and other contact in reliance of the CT Page 15437 provisions of the agreement. For a period of 1 and 1/2 years she had established a course of contact where she spoke to the grandchildren at the times and days prescribed in the agreement. On the day in question, September 8, 1999, the mother respondent refused to permit the children to talk on the phone to the grandmother. Accordingly, the respondent Renee St. Martin is found in contempt of the court order dated July 28, 1998.
The respondent is ordered to pay the sheriff's fee and filing fee for the pro se motions within 90 days to the petitioner through her counsel. In addition, the respondent is ordered to allow the minor children to speak by telephone to the said Rosemary Walukas on Christmas Day 1999 and Thanksgiving Day 1999 at the respondent's Renee St. Martin's expense for a period of 10 minutes on each day.
KOCAY, J.